DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19 are pending.
The foreign priority application EP 17306373.6 filed in English on October 11, 2017 has been received and it is acknowledged.

Specification
The abstract of the disclosure is objected to because the abstract may not include other parts of the application.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2016/0072151) in view of Chen et al. (“Sodium-difluoro(oxalate)borate (NaDFOB): a new electrolyte salt for Na-ion batteries”) and in further view of Ishiji et al. (US 2015/0072225), Shigematsu et al. (US 2013/0330610), and Yamaguchi et al. (US 2011/0250509).

The rechargeable sodium (Na)-battery may be a Na-ion battery (par.0061).
The examples of organic solvents include ethylene carbonate, propylene carbonate, dimethyl carbonate, ethyl methyl carbonate, diethyl carbonate. Mixtures of organic solvents may also be used (par.0055).
The examples of sodium salts include sodium difluoro(oxalate)borate (NaDFOB) (par.0056).
Zhang et al. do not specifically teach a mixture of sodium salts, wherein one of the salts is NaDFOB.
However, Chen et al. teach that NaDFOB has excellent compatibility with various common solvents used in Na-ion batteries, has good stability and generates no toxic or dangerous products when exposed to air and water. NaDFOB could be used to prepare high performance electrolytes for Na-ion batteries (abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use a mixture of NaDFOB and another sodium salt in the non-aqueous electrolyte of Zhang et al., in order to take advantage of the properties of NaDFOB.
Zhang et al. and Chen et al. fail to teach that the non-aqueous electrolyte comprise the second and third additives in claim 1.

Ishiji et al. further teach that the non-aqueous liquid electrolyte may comprise a variety of functional additives (par.0088), and the examples of additives include propane sultone (par.0098) and succinonitrile (par.0108).
Shigematsu et al. teach a non-aqueous electrolyte for a secondary battery (abstract). Shigematsu et al. further teach that succinonitrile forms a film on an electrode surface and has effect of improving battery life (par.0109, par.0114-0115).
Yamaguchi et al. teach a secondary battery including an electrolyte comprising an electrolyte salt and a solvent (abstract). Yamaguchi et al. further teach that sultones, such as propane sultone improve the chemical stability of the electrolyte (par.0171).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include succinonitrile and propane sultone in the non-aqueous liquid electrolyte of Zhang modified by Chen, in order to improve the battery life and the stability of the electrolyte.
Succinonitrile is a nitrile of formula (I) in claim 1, wherein n=2.
With regard to claim 3, succinonitrile meets the claim limitations.
With regard to claims 4 and 5, Shigematsu et al. teach that the non-aqueous electrolyte may comprise a dinitrile, such as succinonitrile, in an amount preferably between 0.3 and 3 mass% (par.0115-0116). 
With regard to claim 6, Yamaguchi et al. teach that an electrolyte may comprise propane sultone in an amount of 0.5 to 5wt% (par.0171).

With regard to claims 8 and 9, Chen et al. teach that a mixture EC:PC may be used in the electrolyte (see pages 1 and 2).This is a mixture ethylene carbonate: propylene carbonate in a volume ratio of 1:1.
With regard to claims 10-12, Zhang et al. teach that the non-aqueous electrolyte may include vinylene carbonate (par.0055).
Additionally, Ishiji et al. teach that an additive such as vinylene carbonate may be added to the electreolyte (par.0095). The additive may be used in an amount of 0.001-10% by mass with respect to the non-aqueous electrolyte.
With regard to claim 13, Chen et al. teach that a mixture EC:PC may be used in the electrolyte (see pages 1 and 2). This is a mixture ethylene carbonate: propylene carbonate in a volume ratio of 1:1.
Zhang et al. teach that the non-aqueous electrolyte may include vinylene carbonate (par.0055).
With regard to claim 15, the limitation “wherein said Na-ion battery comprises a hard carbon negative electrode including a binder” refers to the intended use of the electrolyte in a Na-ion battery. This limitation does not add any patentable weight to the claim.
Therefore, the non-aqueous electrolyte of Zhang modified by Chen, Ishiji, Shigematsu and Yamaguchi meets the claim limitations.
With regard to claim 16, the limitation “to reduce self-discharge and enhance retention capacity in a Na-ion battery” does not add any patentable weight to the claim.

With regard to claim 17, Zhang et al. teach a battery comprising a cathode current collector (210), a cathode (220), a separator (230), an anode (250), and an anode current collector (240)(fig.1B, par.0064).
The cathode (220) is equivalent to the “positive electrode active material” in claim 17, and the anode (250) is equivalent to the “negative electrode active material” in claim 17.

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2016/0072151) in view of Chen et al. (“Sodium-difluoro(oxalate)borate (NaDFOB): a new electrolyte salt for Na-ion batteries”), Ishiji et al. (US 2015/0072225), Shigematsu et al. (US 2013/0330610), and Yamaguchi et al. (US 2011/0250509) as applied to claim 17 above, and further in view of Obrovac et al. (US 2015/0303467).
With regard to claim 18, Zhang modified by Chen, Ishiji, Shigematsu and Yamaguchi teach the Na-ion battery of claim 17 (see paragraph 6 above), but fail to teach the claimed negative electrode.
Obrovac et al. teach a sodium ion battery including a cathode, an electrolyte, and an electrochemically active anode material (abstract). The sodium ion battery further comprises a separator (par.0059).
The electrolyte includes sodium salts and solvents (par.0053).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use the electrolyte of Zhang modified by Chen, 
Obrovac et al. further teach that the electrochemically active anode material may include carbon (par.0042).
With regard to claim 19, Obrovac et al. teach that the anode may comprise carboxymethylcellulose (par.0048).

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Zhang et al. (US 2016/0072151) teach mixtures of sodium salts with 20-80mol% NaFSI (par.0059).
A mixture of NaFSI and NaDFOB wherein NaFSI represents 80mol% is a mixture comprising 16wt% NaDFOB. This amount is outside the claimed range.
There are no prior art teachings that would motivate one of ordinary skill to modify Zhang et al. and obtain the electrolyte composition in claim 2.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANCA EOFF whose telephone number is (571)272-9810. The examiner can normally be reached Mon-Fri 10am-6:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H. Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANCA EOFF/Primary Examiner, Art Unit 1722